Citation Nr: 1816858	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for myasthenia gravis. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a November 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Phoenix, Arizona.  A transcript of the hearing is of record.


FINDING OF FACT

Myasthenia gravis is related to the Veteran's active service. 


CONCLUSION OF LAW

Myasthenia gravis was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has, essentially, contended that his myasthenia gravis, which the record reflects as being diagnosed in 2007, had its onset during his active service.  38 C.F.R. § 3.303(d) (2017) states "Postservice initial diagnosis of disease.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."

With respect to the Veteran's contention, at the November 2016 Board hearing the Veteran's representative stated that it was the Veteran's "contention that the myasthenia gravis arose during service, has persisted ever since service and is currently a problem."  The Veteran stated that "described in my [service treatment records (STRs)] is continued examinations over four years of multiple affected life functions also symptomatic of myasthenia gravis" and that "these symptoms and conditions from a weakened autoimmune system were misdiagnosed in the 1960's...due to the limited knowledge of neuromuscular diseases like myasthenia gravis and their inability to recognize its early onset and pathology."  In response to a question from his representative ("You are contending that you first manifested symptoms of a condition that was later diagnosed as myasthenia gravis during service.  What were those symptoms?"), the Veteran stated "colds, flu, dizziness, fatigue, muscle weakness, shortness of breath, swallowing which I believe first manifested in basic training."  

In addition, the Veteran's spouse testified that she met the Veteran in 1969 and she described him as having a lack of strength, stating that "[h]e never had the strength...he always worked in an office...he never did strenuous work" and that "[h]e never really had strength to do stuff as far as normal things around the house."  She further stated that the Veteran "[w]hen he was eating, he would always pound on his chest and we always thought he was eating too fast...That was all throughout our life."  This possibly was her observation of the Veteran having difficulty swallowing.  In this regard, in an April 2014 statement the Veteran stated that his wife "pointed out to me that for as long as she has known me when I would eat, I would have to beat my chest to swallow.  We thought I was just eating too fast" but that "[w]hen we found out about the Myast[h]enia Gravis and the Thymus Tumor, it was very evident that the root cause for my musc[le] weakness for swallowing, was Myast[h]enia Gravis." 

The Veteran also testified that "I went back in the reserves but I tried exercising and I couldn't get my strength up.  It seemed like the harder I worked the weaker I would get."  A September 2014 Peripheral Nerves Conditions Disability Benefits Questionnaire (DBQ) noted that the Veteran "entered the Reserves in 1971 but states that in the Reserves, again he found it hard to exercise at the required level due to fatigue."  No Reserves records appear to be of record or to have been requested, but of record are certificates noting an Honorable Discharge from the United States Marine Corps dated in 1971 and 1977 (on the Veteran's July 2011 claim he reported Reserve service from 1971 to 1977).  

The Veteran provided contentions and reports similar to his November 2016 Board testimony in his July 2011 claim (referencing "complaining about shortness of breath and mus[cle] weakness" during active service); an October 2011 statement (referencing "bouts of musc[le] weakness and shortness of breath" during active service"); and on the April 2014 VA Form 9 (Appeal to [the Board]) and in a separate April 2014 statement (referencing in-service muscle weakness).

Upon review, the Veteran's STRs appear to document a variety, but not all, of the "affected life functions" reported by the Veteran.  Various STRs referenced gastrointestinal symptoms, a sore throat, fever, nausea, dizziness, chest pain, coughing and general malaise.  References were made to an upper respiratory infection and possible or questionable flu/influenza.  A July 1965 STR referenced right foot pain, a February 1966 STR referenced a sore neck, a June 1966 STR referenced a complaint of pain in the abdomen and upper legs (and noted a diagnosis of soreness related to physical readiness test) and a December 1966 STR referenced pain in the right wrist.  

Of record are multiple medical opinions addressing whether the Veteran's myasthenia gravis is related to his active service.  With respect to the non-VA opinions from Dr. S.C. and Dr. L.L., the Veteran testified at the November 2016 Board hearing that these medical professionals reviewed his STRs prior to providing their opinions.  See November 2016 Board Hearing Transcript, Page 6.  The Board notes that VA provided the Veteran a copy of his STRs in November 2013.

An April 2014 opinion is of record from Dr. S.C.  He referenced that the Veteran had "myasthenia gravis related to a thymoma" and stated that the Veteran:

asked me to write a letter stating that symptoms he had as a teenager in the Marine Corps could have been related to early signs of this developing problem.  It is likely that he had a problem with his thymus that early in his life, but it did not become obvious enough to diagnose a disease related to it until much later.  Of course it is impossible to prove what was going on back in the 1960s with his thymus and his health, but based on the history I have and the likely course of myasthenia gravis it is at least posib1e, and maybe even likely, that this started during or prior to his time in the Marines.

The Veteran was afforded a VA examination in September 2014 and a negative opinion was provided by Dr. R.B., a neurologist, that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner's rationale referenced that the Veteran's STRs documented him being "seen for a few instances of both gastroenteritis and upper respiratory infections.  On one occasion, this was felt to possibly be influenza" and the examiner stated that "[t]hese conditions would be common in any individual in this or any other age group."  The examiner also (accurately) referenced chest x-rays in 1965 (as part of the Veteran's entrance examination) and 1968 "that were normal, with no evidence of a mediastinal mass."  The Board also notes that the Veteran's June 1969 separation examination report noted a chest x-ray as within normal limits.  The examiner stated that "[t]hymoma in male patients has by far its peak occurrence in the 5th and 6th decades of life; therefore, it is highly unlikely that this individual harbored a thymoma for 50 years until its discovery in 2007."  It was also stated that "[g]eneralized fatigue associated with a viral syndrome would also not indicate undiagnosed myasthenia" and that "[t]here is no evidence that occurrence of flu-like or influenza symptoms (very common in the general population) has any relation to subsequent development of myasthenia gravis."  The examiner further stated that the "diagnosis of myasthenia gravis is most likely related to the presence of a thymoma; however, as stated above, it is highly unlikely that this [V]eteran had a thymoma for 50 years."  The examiner additionally stated "[t]he [the April 2014 opinion from Dr. S.C.] that the [V]eteran may have had a thymoma while in service (50 years ago) is without basis and completely speculative.  The evidence available from that time-- 2 chest xrays-- is contrary to that opinion."
Subsequently, a November 2014 opinion was submitted from Dr. L.L., who appears to be a cardiologist.  The examiner referenced the Veteran's "myasthenia gravis and a large thymoma surgically excised 2007."  He stated that the Veteran "had intermittent muscle weakness as a young man for which myasthenia gravis likely played a role.  Although [chest x-ray] were unremarkable at the time, it may just mean that the thymoma was small and not easily recognizable" and that "[t]hus, I support [the Veteran's] contention that he had early manifestations of the thymoma dating back to his young adult years."  Based on the Veteran's DD 214, the Veteran was age 17 to 21 during his period of active service.

Following the November 2016 Board hearing, the Veteran submitted an additional November 2016 opinion from Dr. L.L.  The opinion referenced the prior November 2014 opinion "regarding [the Veteran's] Myasthenia Gravis and a large thymoma with a residual mass on the chest wall, which was excised in 2007."  The opinion further stated that "[b]ased on affected life functions records in his STR's, like fatigue, muscle weakness, and the large thymoma with the extensive residual mass.  It is at least as likely as not, that the thymoma and the myasthenia gravis arose while in service."

In review of the medical opinions outlined above, there is positive evidence in favor of the Veteran's claim and negative evidence against such claim.  The Board finds most probative the September 2014 VA opinion and the November 2014 and November 2016 opinions from Dr. L.L.  These opinions were both provided by doctors, were based on review of the Veteran's history (to include STRs) and were supported with rationales (with respect to Dr. L.L.'s November 2016 opinion).

The negative September 2014 VA opinion's rationale noted that STR documented symptoms of gastroenteritis, upper respiratory infections and possible influenza would be "common."  On the other hand, Dr. L.L.'s November 2016 opinion referenced other in-service symptoms and referenced "affected life functions...like fatigue, muscle weakness."  While the September 2014 VA opinion stated that "[g]eneralized fatigue associated with a viral syndrome would also not indicate undiagnosed myasthenia," Dr. L.L.'s November 2016 opinion indicated that he found in-service fatigue to be indicative of myasthenia gravis. 
Also, while the September 2014 VA opinion referenced in the rationale that in-service chest x-rays were negative, Dr. L.L.'s November 2014 opinion stated that "[a]lthough [chest x-ray] were unremarkable at the time, it may just mean that the thymoma was small and not easily recognizable."  In addition, while the September 2014 VA opinion stated that "it is highly unlikely that this [V]eteran had a thymoma for 50 years," the Board observes that the Veteran separated from active service in 1969 and the thymoma was excised in 2007, which would be approximately 38 years after the Veteran's active service.  Moreover, the Veteran stated at the November 2016 Board hearing that "I've asked many neurologists and surgeons could a [thymoma] go undiagnosed for fifty years and they all agree that it could."  

In addition, Dr. L.L.'s November 2016 opinion referenced in the rationale the size of the Veteran's thymoma ("the large thymoma with the extensive residual mass").  This was presumably relevant to Dr. L.L.'s determination as to the age of the thymoma.  The September 2014 VA opinion did not obviously address the size of the Veteran's thymoma in relation to its age.  

38 U.S.C. § 5107 (2012) provides that "[w]hen there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, [VA] shall give the benefit of the doubt to the claimant" and 38 C.F.R. § 3.102 (2017) provides that "[w]hen after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...such doubt will be resolved in favor of the claimant."  The Board has given consideration to both the positive and negative medical opinions and finds the overall evidence to be at least in relative equipoise (approximately balanced) as to the question of whether the Veteran's myasthenia gravis is related to his active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that myasthenia gravis is related to the Veteran's active service and accordingly concludes that myasthenia gravis was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  As such, the Veteran's claim is granted.




ORDER

Entitlement to service connection for myasthenia gravis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


